DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Claims 1, 4, 6-23 are pending. The amendment filed on 04/12/2021 has been entered. Claims 10-17 are withdrawn. Claims 1, 4, 6-9, 18-23 are under consideration.
Priority
This application is a U.S. national phase under the provisions of 35 U.S.G. § 371 of international Patent Application No. PCT/KR2G16/002188 filed March 4, 2016, which in turn claims priority of Korean Patent Application No. 10-2015 -0031751 filed March 6, 2015. Receipt is acknowledged of an English translation of priority Korean Patent Application KR IQ-2015-0031751 Is filed herewith. Such English translation is certified by the applicant to be a true and accurate translation into English of the original Korean language application. As such the effectively tiled date tor the Instant application is 03/06/2015.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
(1) Claims 1, 4, 6-8, rejected under 35 U.S.C, 103 as being unpatentable over Chang W02009/028870, IDS) in view of Harman (US 9453202) is withdrawn in view of applicant’s amendment to base claims 1, 6, and 7 to recite for an administration to a subject to be treated.
(2) Claims 7, 9 rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, IDS) in view of Harman (US 9453202) as applied to claims 1,4, 6-8, above, and further in view of Wick (J Neurol (2009) 256:734-741, Previously cited) is withdrawn 
(3) Claims 1, 6-7, 18-23 rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, IDS) in view of Harman (US 9453202) as applied to claims 1, 4, 6-8, above, and further in view of Totey (WO/2011/101834, previously cited) is withdrawn in view of applicant’s amendment to base claims 1, 6, and 7 to recite for an administration to a subject to be treated.
New/Claim Rejections - 35 USC § 103/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) Claims 1, 4, 6-8, are rejected under 35 U.S.C, 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Harman (US 9453202, previously cited) as evidenced by Chow (WO2006/130812). 
Regarding claims 1, 6, 7, Chang teaches a method comprising: (a) a cytosine deaminase (CD) gene is transduced into umbilical cord blood-derived mesenchymal stem cells, (b) the transduced cells are cryostored and (c) when the frozen cells are thawed, the sample is quickly moved from the liquid nitrogen storage tank to a water bath having a controlled temperature of 37 °C. The thawed content in the ample is immediately moved to a culture dish containing a culture medium in a stabilized condition and culturing the cells (p 16 lines 31 -33, p 17 lines 1 -10). Regarding claim 4, Chang teaches the cells are used for treating brain tumors Regarding claims 7-8, Chang teaches a method for preparing a kit of the composition (abstract) and a prodrug anticancer drug, wherein the cytosine deaminase gene changes 5-fiuoroeytosine (5-FC) into 5-fiuorouracii (5-FU), wherein 5-FU is an anticancer drug and 5-FC is a prodrug of 5-FU (p 3, lines 15-16, p 18, lines 15-18).
Chang does not explicitly teach, step (3) thawing and suspending the frozen MSC/CD are followed by centrifugation to obtain precipitated cells for an administration to a subject to be treated, wherein the precipitated cells are suspended and not further subjected to cell culturing after centrifugation.
However, before the instant effective filing date of the instant invention, Harman teaches a method of thawing and suspending frozen MSCs followed by centrifugation to obtain precipitated cells, wherein the precipitated cells are suspended and not further subjected to cell culturing after centrifugation (see example 7). Harman teaches MSCs frozen under liquid nitrogen are thawed as follows. a. Recovery medium is made by combining the appropriate volume of autologous serum and Iscove's Modified Dulbecco's Medium (IMDM) to allow for a minimum of 1:10 dilution of the contents of the cryovial (usually 1.0 ml). b. The cryovial is removed from the liquid nitrogen storage tank and immediately placed in contact with a 370 C. water bath. c. After approximately 2.5 min, the vial is examined to determine if the cells have thawed. d. As soon as the cells appear thawed, the vial is placed into a Cryo-Safe that was stored at -100 C overnight. e. The contents of the vial are immediately transferred to the 50 ml conical containing the washing recovery medium using a sterile pipette, and the suspension is gently mixed. f. The cell suspension is centrifuged at 400 x g for 6 min. g. The supernatant is gently poured off and the tube is flicked to fluidize the cells. h. Add 1.0 ml recovery medium to resuspend the cells. Very slowly pipette the cells up and down in the pipette to mix the cells. Transfer the cells to a cryovial stored in the Cryo-Safe. i. A 30 l aliquot of the cell suspension should be taken for determining the viability and cell count. j. 40 l of sterile ticarcillin stock solution (25 mg/ml) is added and mixed gently. k. An 18 gauge needle attached to a sterile 1 ml syringe is used to draw the suspension into the syringe. Remove any trapped bubbles by gently tapping the barrel of the syringe. l. Remove the needle and place the sterile syringe tip cap on the end of the syringe. m. Place the syringe in the refrigerator for shipping into veterinarians to administer into patients to treat a variety of different diseases, including but not limited to inflammatory diseases, cardiovascular diseases, nervous system diseases, tumors (example 7). The viability of cells frozen and thawed according to the procedure is greater than 65%, indicating that these procedures may be used successfully to store purified stem cells (example 7). 
In addition, Chow teaches MSCs transduced with foreign genes alter freezing for immediate administration into patients tor treatment of cancer patients ([0019], [0024], [0025] [0102], (0110], example 7). Chow notes omitting the step of ex vivo expansion of the cryopreserved cells minimizes cell loss [0097]. Chow teaches embodiments to the thawed cord blood unit can be directly infused into a patient without a washing step. In instances where the cryoprotectant would be considerably toxic to a patient, it can be removed or diluted prior to administration. One technique for diluting the toxic concentration of cryoprotectant is by dilution and/or reconstitution to an insignificant concentration that is less toxic to cells. In certain other instances, diluting the toxic concentration of cryoprotectant is accomplished by adding a wash solution followed by one or more cycles of centrifugation to pellet cells, removal of the supernatant, and resuspension of the cells. After thawing and the optional removal of the cryoprotectant, cell count (e.g., by use of a hemocytometer) and cell viability testing (e.g., by trypan blue exclusion; see, below) can be performed to confirm cell survival [0097].
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the transduced MSC/CD which are frozen, thaw and then cultured for administration into patients for treating cancer as disclosed by Chang modified by as soon as the cells appear the contents of the vial are immediately transferred to the 50 ml conical containing the washing recovery medium and the suspension is gently mixed, the cell suspension is centrifuged at 400 x g for 6 min, the supernatant is gently poured off and the tube is flicked to fluidize the cells and place the cells in a syringe ready for administration into patient to treat different diseases as disclosed by Harman and as evidenced by Chow MSCs transduced with foreign genes alter freezing by diluting the toxic cryoprotectant by adding a wash solution followed by one or more cycles of centrifugation to pellet cells, removal of the supernatant, and resuspension of the cells in a syringe for immediate administration into patients tor treatment of diseases including cancer.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art to modify the thawed and cultured cells of Chang to immediately after thawing the cells in medium, to dilute toxic cryoprotectant and suspending the cells followed by centrifugation to obtain the precipitated cells in suspension and place in a syringe ready for administration into patients to treat various diseases as disclosed by Harman and omitting the step of ex vivo expansion of the cryopreserved cells to minimizes cell loss as disclosed by Chow, as a matter of design choice amounting to combining prior art elements according to known methods to yield predictable results. 
Given that different elements of the thawed MSCs/CD were available and were routinely diluted in medium with mixing and then centrifuged the supernatant removed and the sediment/precipitate resuspended in medium for administration into patients to treat cancer patients, it would have been a matter of design choice for one of ordinary skill in the art to combine different elements each of which is taught by the prior art to be useful for the same purpose in order to prepare anticancer frozen cells that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  

One would have been motivated to do so to receive the expected benefit of the thawing and suspending the frozen MSC/CD followed by centrifugation and suspended in medium to obtain precipitated cells for the viability of cells is greater than 65%, and for diluted in medium to eliminate toxic cryoprotectant and for the suspended cells and put in a syringe being ready for shipping into veterinarians to treat a variety of different diseases including cancer.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the CD transduced MSCs, cultured after thawing by the thawed MSC/CD followed by centrifugation and suspended in medium to obtain precipitated cells for the viability of cells is greater than 65%, and for diluted in medium to eliminate toxic cryoprotectant and for the suspended cells being ready for shipping into veterinarians to treat diseases including cancer by combining the teachings of Chang and Harman an Chow.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue that Harman teaches that the thawed cells are subjected to -100 C storage overnight, which is a frozen status according to foregoing step d at column 21, lines 54-
 Applicants' arguments have been fully considered but are not persuasive.
In response, while Harman teaches that the thawed cells are subjected to -100 C storage overnight, which is a frozen status, however, Harman also teaches that the cells from the -100 C storage overnight, which is a frozen status aliquots, after the cells being thawed i. A 30 l aliquot of the cell suspension should be taken for determining the viability and cell count. j. 40 l of sterile ticarcillin stock solution is added and mixed gently. k. An 18 gauge needle attached to a sterile 1 ml syringe is used to draw the suspension into the syringe. Remove any trapped bubbles by gently tapping the barrel of the syringe. l. Remove the needle and place the sterile syringe tip cap on the end of the syringe. m. Place the syringe in the refrigerator for shipping into veterinarians to administer into patients to treat a variety of different diseases, including but not limited to inflammatory diseases, cardiovascular diseases, nervous system diseases, tumors (example 7). Therefore, it would have been obvious to one of ordinary skill in the art to modify the thawed and cultured cells of Chang modified to immediately after thawing the cells in medium, to dilute toxic cryoprotectant and suspending the cells followed by centrifugation to obtain the precipitated cells in suspension and place in a syringe ready for administration into 
(2) 	Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870) in view of Harman (US 9453202) as evidenced by Chow (WO2008/130812) as applied to claims 1,4, 6-8, above, and further in view of Wick (J Neurol (2009) 256:734-741, previously cited).
Chang also teaches a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma (p 12, lines 1-5).
The teachings of Chang and Harman and Chow apply here as indicated above.
Chang and Harman and Chow do not teach, wherein the anti-cancer agent is TemozoLomide (TMZ).
However, before the instant effective filing date of the instant invention, Wick teaches rechallenge with the anti-cancer drug temozolomide in patient with recurrent gliomas (abstract). Wick teaches TMZ chemotherapy in treating gliomas (p 734, 2nd column last paragraph). TMZ a good candidate tor long-term therapy, such as when the residual tumor persists after six cycles, or even for maintenance therapy in patients without a measurable tumor. The use of TMZ improve the 12-month progression -free survival (PFS) rate of 26.9% of the EORTC/NCIC trial in patients with newly diagnosed GBM, about 9 months (concomitant radio-chemotherapy and six cycles of adjuvant chemotherapy with TMZ coincided with the end of chemotherapy (p 734, 2nd column 1st and 2nd paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of the CD transduced MSCs for treating cancer including a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma as 
One -would have been motivated to do so in order to receive the expected benefit of TMZ as adjuvant by re-challenge with the anti-cancer drug TMZ in patient with recurrent gliomas, TMZ improve the 12-rnonth progression-tree survival.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining CD transduced MSCs for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma of cancer patients combined -with adjuvant TMZ to treat glioblastomas by combining the teachings of Chang and Harman and Wick.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants basically argue Wick does contains no mention or suggestion of frozen cells, thawed cells, mesenchymal cells, cytosine deaminase, or anything else that would implicate in combination with the disclosure of Chang and Harman the method of amended claim 7.  Applicant's arguments have been fully considered but are not persuasive.
In response for the same reasons as discussed above in the new rejection, Chang and Harman and Chow mention and suggest frozen cells, thawed mesenchymal cells, transduced with cytosine deaminase for treating patients with cancer and Chang also teaches a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma that would implicate in combination with the disclosure of Chang and Harman and Chow for preparing a kit for cancer treatment for the method of amended claim 7. Wick has only been cited for the routinely use of the anti-cancer agent TemozoLomide (TMZ) including newly diagnosed GBM, about 9 months (concomitant radio-chemotherapy and six cycles of adjuvant chemotherapy with TMZ coincided with the end of chemotherapy.

(3) 	Claims 1 , 6-7, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, IDS) in view of Harman (US 9453202) as evidenced by Chow (WO2006/130812) as applied to claims 1, 4, 6-8, above, and further in view of Totey (WO/2011/101834, previously cited).
The teachings of Chang and Harman and Chow apply here as indicated above.
Chang and Harman and Chow do not teach, wherein the suspending is in a solution containing human serum albumin.
However, before the instant effective filing date of the instant invention, Totey teaches pure population of mesenchymal stem cells are collected and cryopreserved in a Cryocyte bag as a master ceil batch at the concentration of about 1 to about 3 million ceils per vial and after thawing suspending in Plasmacyte A solution for immediate infusion into human patient (examples 1-3). Regarding claims 18-20, Totey teaches Cryocyte bag containing frozen mesenchymal stem cells is removed from the liquid nitrogen and immediately thawed at about 37°C clean water bath. Slowly about 35 ml of Plasmalyte A is added to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin in order to make total volume about 50 ml. This 50 ml of mesenchymal stem cell is now ready for infusion intravenously (example 3, p 22). The method of cryopreservation and thawing is a unique method and can be directly used for therapeutic purposes and as an "off the shelf product and can be directly used without exposing to the environment and need of further processing (p 22, example 2, lines 21-24). Regarding claims 21-23, Totey teaches since this directly goes for human infusion, cells are cryopreserved at concentration of about 50 to about 100 million ceils in cryocyte bags of about 50 ml total suspension. Cryopreservation is done in about 15 ml suspension containing about 100 million cells. After thawing, this entire 50 ml suspension is ready for infusion into human (p 19, lines 11-22).

l of said solution Totey teaches 100 million MSCs per 50 ml of solution would be an obvious result of design optimization to yield a suspension of from 10,000 to 50,000 F cells/l as one of ordinary skill “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” in reAller, 220 F,2d 454, 456, 105 USPQ 233, 235 {CCPA 1955).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the transduced MSS/CD, frozen, thawed, centrifuged, precipitated, resuspended, wherein the cells are suspended and not further subjected to cell culturing after centrifugation for preparing said cells for administration into patients for treating cancer as disclosed by Chang and Harman and Chow modified by adding Plasmalyte A to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin in order to make total volume at concentration of about 50 to about 100 million cells in cryocyte bags of about 50 ml total suspension for direct infusion to treat patients with cancer.
One would have been motivated to not subject the frozen cells into culturing to receive the expected benefit of slowly about 35 ml of Plasmalyte A is added to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin for infusion can be directly used tor therapeutic purposes and as an "off the shelf product and can be directly used without exposing to the environment and need of further processing.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the CD transduced MSCs, in a syringe for administration into patients to treat cancer patients modified by after thawing Plasmalyte A is added to the cryocyte bag containing human serum albumin in order to make total volume about 50 ml now ready for infusion can be directly used after thawing for 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Totey’s teaching in Example 1 thereof to culture cells after thawing, the applicant wishes to restate the remarks concerning the present invention that were set forth at page 12 of the response filed October 12, 2020 to the July 13, 2020 Office Action:
Applicants argue according to animal experiments, if intratratumoral injection or injection around solid tumor occurs, the culture rescued cell I cell (Immediate harvested cell) immediately responds to chemoattractant secreted by other cells in the body and immediately migrates, which causes removal of the I cell around cancer tissue. On the other hand, the F cells did not recover their own migration ability after thawing, and tend to remained around the transplanted site (around the cancer tissue). As a result, the F cells of the present claimed invention are more effective than culture rescued cells in solid tumors. Applicants argue thus, the aggregated disclosure of Chang, Harmon and Totey fails to provide a basis for deriving the present claimed invention. The aggregated disclosure of such references therefore likewise fails to provide any basis for, or suggestion of, the non-migrative character of F cells that are produced by the method of the present claimed invention. Applicants’ arguments have been fully considered but are not persuasive.
In response, (i) Totey has been cited for the limitation, wherein the suspending is in a solution containing human serum albumin and not for intratratumoral injection or injection around solid tumor occurs. 
(ii) Regarding applicants arguments filed on page 12, October 12, 2020 to the July 13, 2020 Office Action applicants argued that Chang cells are different from and inferior to F cells prepared according to the present claimed invention. Applicants argued as concluded in the F cell had an excellent anti-cancer effect in various types of cancer such as brain tumor, liver cancer, lung cancer, colon cancer, and exhibited a more excellent anti-cancer effect in all types of cancer as compared to the I cell. Applicants argued MSCs tend to move directed to scar, inflammation or cancer cells (see Sohni A, Epub 2013 Sep 30). Applicants argued Chang suggests IL-8, Gro-alpha (CXCLl) as a chemoattractant, but this chemoattractant is likely to be produced in various types of cells other than cancer cells (see Qazi, 2011). Applicants argued according to animal experiments, if intratratumoral injection or injection around solid tumor occurs, the culture rescued cell (I cell) immediately responds to chemoattractant secreted by other cells in the body and immediately migrates, which causes removal of the I cell around cancer tissue. On the other hand, the F cells did not recover their own migration ability after thawing, and tend to remained around the transplanted site (around the cancer tissue). As a result, the F cells of the present claimed invention are more effective than culture rescued cells in solid tumors. Applicants argued Totey, in combination with Chang, fails to provide a basis for deriving the applicant’s claimed invention, and fails to recognize or to suggest the above-discussed advantages of the present claimed invention. The applicant has discovered a method for preparing F cells that diverges from the teachings of the art. The F cells prepared according to the present invention show surprising and unexpected improvement in therapeutic effect in relation to the therapeutic effect produced by the I cells of the prior art, and the inventors have determined the reason for such improved anti-cancer therapeutic effect of the F cells prepared by the method of the claimed. Applicants’ arguments have been fully considered but are not persuasive.
Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope 
In paragraph [123] that (a) the F cell had an excellent anti-cancer effect in various types of cancer such as brain tumor, liver cancer, lung cancer, colon cancer, and exhibited a more excellent anti-cancer effect in all types of cancer as compared to the I cell or (b) MSCs tend to move directed to scar, inflammation or cancer cells or (c) to animal experiments, if intratratumoral injection or injection around solid tumor occurs, the F cells did not recover their own migration ability after thawing, and tend to remained around the transplanted site (around the cancer tissue) and as a result, the F cells of the present claimed invention are more effective than culture rescued cells in solid tumors. The claims are not so limited. 
Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.).
Thus in the present case, the issue is if the (a) the F cell had an excellent anti-cancer effect in various types of cancer such as brain tumor, liver cancer, lung cancer, colon cancer, and exhibited a more excellent anti-cancer effect in all types of cancer as compared to the I cell or (b) MSCs tend to move directed to scar, inflammation or cancer cells or (c) to intratratumoral injection or injection around solid tumor occurs, the F cells did not recover their own migration ability after thawing, and tend to remained around the transplanted site (around the cancer tissue) and as a result, the F cells of the present claimed invention are more effective than culture rescued cells in solid tumors has any unexpected properties compared with the art transduced MSC/CD, frozen, thawed, centrifuged, precipitated, resuspended, wherein the cells are suspended and not further subjected to cell culturing after centrifugation for preparing said cells for administration into patients for treating cancer as disclosed by Chang and Harman and Chow modified by adding Plasmalyte A to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin in order to make total volume at concentration of about 50 to about 100 million cells in cryocyte bags of about 50 ml total suspension for direct infusion to treat patients with cancer disclosed in the art. As in with the claim to wherein the suspending is in a solution containing human serum albumin, there is no concrete evidence of an unobvious difference between F cells and the art transduced MSC/CD cells suspending is in a solution containing human serum albumin. 
Conclusion
No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632 

/ANOOP K SINGH/Primary Examiner, Art Unit 1632